In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Jonas, J.), entered March 14, 1996, which dismissed the writ.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner in this matter has already been released. The appeal is therefore academic since habeas corpus will lie only when the petitioner is entitled to immediate release (see generally, People ex rel. DeFlumer v Strack, 212 AD2d 555, and cases cited herein). Miller, J. P., Altman, Goldstein and Florio, JJ., concur.